Order, Supreme Court, New York County (Arlene D. Goldberg, J.), rendered October 25, 2007, convicting defendant, after a jury trial, of grand larceny in the fourth degree (four counts), *494criminal possession of stolen property in the fourth degree (four counts), petit larceny (two counts) and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to an aggregate term of 2 to 4 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. The officer’s testimony and the reasonable inferences that may be drawn therefrom were sufficient to satisfy the People’s minimal burden of producing some proof of the circumstances of the identification procedure (see People v Ortiz, 90 NY2d 533, 538 [1997]). In any event, any error in admitting identification testimony by the witness at issue was harmless in light of the overwhelming evidence of defendant’s guilt. Concur—Mazzarelli, J.P., Sweeny, Acosta, Abdus-Salaam and Román, JJ.